DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09 March 2021 have been fully considered but they are not persuasive. 
On page 5, applicant argues that HEVC does not teach “determining whether said first coding unit and said second coding unit are parts of a single collocated picture associated with at least one of a plurality of slices and a plurality of NAL units” and “wherein encoding includes an indicator that indicates whether said first coding unit and said second coding unit are parts of said single collocated picture, wherein said indicator is included within a header of at least one of one of said NAL units and one of said plurality of slices, where an encoding of one of said first coding unit and said second coding unit is shared by said at least one of one of said NAL units and said one of said plurality of slices.” While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on HEVC in maintaining the rejection.
HEVC first teaches determining whether said first coding unit and said second coding unit are parts of a single collocated picture associated with at least one of a plurality of slices and a plurality of NAL units. See, e.g. section 4.4.1.3: describing that the system determines that the current prediction unit and the collocated prediction unit are parts of a single collocated picture using information obtained from the slice header, .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, and 11 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “High Efficiency Video Coding (HEVC) Test Model 16 (HM 16) Encoder Description Update 8”, 118. MPEG Meeting: 3-4-2017 – 7-4-2017; Hobart; (Motion Picture Expert Group or ISO/IEC JTC1/SC29/WG11), no. N16879, 16 July 2017 (hereinafter HEVC), as cited by applicant.

Regarding claims 1 and 11, HEVC teaches a method and system of inter-coding comprising:
receiving a first coding unit (e.g. section 4.4.1.3: describing that the system receives a current prediction unit); 
receiving a second coding unit (e.g. section 4.4.1.3: describing that the system obtains a collocated prediction unit); 
determining whether said first coding unit and said second coding unit are parts of a single collocated picture associated with at least one of a plurality of slices and a plurality of NAL units (e.g. section 4.4.1.3: describing that the system determines that current prediction unit and the collocated prediction unit are a part of a single collocated picture set based on the slice header, wherein the current prediction unit is the equivalent of the first coding unit, the collocated prediction unit is the equivalent of the second coding unit, and wherein indicating in the slice header that the current prediction unit and the collocated prediction unit are a part of a single collocated picture is the equivalent of the first coding unit and the second coding unit associated with at least one of a plurality of slices [see, e.g. section 4.2.2: describing that a slice is one of a plurality of slices in a bitstream] ); and 
encoding a current coding unit using motion information associated with said first coding unit and said second coding unit if said first coding unit and said second coding unit are parts of a single collocated picture (e.g. section 4.4.1.3: describing that scaled motion information associated with the current prediction unit and the collocated prediction unit is used to encode the current coding unit),
where encoding includes an indicator that indicates whether said first coding unit and said second coding unit are parts of said single collocated picture, wherein said indicator is included within a header of at least one of one of said NAL units and one of said plurality of slices, where an encoding of one of said first coding unit and said second coding unit is shared by said at least one of one of said NAL units and said one of said plurality of slices (e.g. section 4.4.1.3: describing that the system signals in the slice header that the current prediction unit and the collocated prediction unit are parts of a single collocated picture, the coding of the current prediction unit and the collocated prediction unit necessarily shared in the slice, wherein the current prediction unit is the equivalent of the first coding unit, the collocated prediction unit is the equivalent of the second coding unit, and wherein signaling in the slice header is the equivalent of an indicator included within a header of at least one of the plurality of slices [see, e.g. section 4.2.2: describing that a slice is one of a plurality of slices in a bitstream]).

Turning to claims 2 and 12, HEVC teaches all of the limitations of claims 1 and 11, respectively, as discussed above. HEVC further teaches:
The method of inter-coding of claim 1 wherein said motion information associated with said first coding unit is normalized (e.g. section 4.4.1.3: describing that the motion information that is associated with current prediction unit is scaled, wherein scaling motion information is the equivalent of normalizing the motion information).

Regarding claims 3 and 13, HEVC teaches all of the limitations of claims 1 and 2,  and claims 11 and 12, respectively, as discussed above. HEVC further teaches:
wherein said motion information associated with said second coding unit is normalized (e.g. section 4.4.1.3: describing that the motion information that is associated with collocated prediction unit is scaled, wherein scaling motion information is the equivalent of normalizing the motion information).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “High Efficiency Video Coding (HEVC) Test Model 16 (HM 16) Encoder Description Update 8”, 118. MPEG Meeting: 3-4-2017 – 7-4-2017; Hobart; (Motion Picture Expert Group or ISO/IEC JTC1/SC29/WG11), no. N16879, 16 July 2017 (hereinafter HEVC), as cited by applicant as applied to claims 1-4, and 6, and claims 11 – 14, and 16, respectively, above, and further in view of Wang et al. (US 2013/0114720) (hereinafter Wang).

Regarding claims 7 and 17, HEVC teaches all of the limitations of claim 1, and claim 11, respectively, as discussed above. HEVC does not explicitly teach:
wherein said indicator is a single bit.
Wang, however, teaches a system and method for video encoding:
wherein said indicator is a single bit (e.g. par. 53: describing that the system sets an indicator bit to indicate that spatial-temporal merge mode is used).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of HEVC by adding the teachings of Wang in order for the indicator to be a single bit. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the decoder to recognize which prediction mode is used for encoding a current coding block.

Turning to claims 8 and 18, HEVC and Wang teach all of the limitations of claims 1 and 7, and claims 11 and 17, respectively, as discussed above. HEVC further teaches:
wherein said current coding unit is encoded according to HEVC (e.g. section 4.4.1.1: describing that the encoding is completed according to the HEVC standard).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “High Efficiency Video Coding (HEVC) Test Model 16 (HM 16) Encoder Description Update 8”, 118. MPEG Meeting: 3-4-2017 – 7-4-2017; Hobart; (Motion Picture Expert Group or ISO/IEC JTC1/SC29/WG11), no. N16879, 16 July 2017 (hereinafter HEVC), as cited by applicant in view of Wang et al. (US 2013/0114720) (hereinafter Wang) as applied to claims 7 and 17, respectively, above, and further in view of Ye et al. (US 2019/0246118) (hereinafter Ye).

Regarding claims 9 and 19, HEVC and Wang teach all of the limitations of claims 1 and 7, and claims 11 and 17, respectively, as discussed above. HEVC does not explicitly teach:
wherein said current coding using is encoded according to VVC.
Ye, however, teaches a method and system for video encoding:
wherein said current coding using is encoded according to VVC (e.g. par. 43: describing that spatio-temporal merge mode coding is carried out using the versatile video coding standard).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of HEVC by adding the teachings of Ye in order for the current coding unit to be encoded according to VVC. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for spatio-temporal merge mode to be adapted to the most recent JVET coding standard.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487